 


110 HR 290 IH: Fair Wages for Americans with Disabilities Act
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 290 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prevent ineligibility for supplemental security income benefits by reason of an increase in the Federal minimum wage. 
 
 
1.Short titleThis Act may be cited as the Fair Wages for Americans with Disabilities Act.  
2.Prevention of ineligibility for SSI benefits by reason of an increase in the Federal minimum wage 
(a)Earned income exclusionSection 1612(b) of the Social Security Act (42 U.S.C. 1382a(b)) is amended— 
(1)by striking and at the end of paragraph (22); 
(2)by striking the period at the end of paragraph (23) and inserting ; and; and 
(3)by adding at the end the following: 
 
(24) 
(A)if such individual does not have an eligible spouse, the amount (if any) by which the minimum wage rate in effect for the month under section 6(a)(1) of the Fair Labor Standards Act of 1938 multiplied by the number of hours for which such individual is gainfully employed during the month exceeds the total amount of earned income of such individual excluded by the preceding provisions of this subsection for the month; or 
(B)if such individual has an eligible spouse, the amount (if any) by which the minimum wage rate in effect for the month under section 6(a)(1) of the Fair Labor Standards Act of 1938 multiplied by the total number of hours for which such individual and such spouse are gainfully employed during the month exceeds the total amount of earned income of such individual and such spouse excluded by the preceding provisions of this subsection for the month.. 
(b)Effective dateThe amendments made by subsection (a) of this section shall apply to benefits for months ending on or after the earliest date, after the date of the enactment of this Act, an increase in the Federal minimum wage rate under section 6(a)(1) of the Fair Labor Standards Act of 1938 takes effect. 
 
